Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Functional Language Limitations
The Examiner notes that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, and/or, the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus meeting all the structural limitations of the claim. See MPEP 2114.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson US 2015/0259941 A1 (hereinafter ‘Hanson’).
In regard to claims 1, 16, and 20 Hanson teaches a system comprising: 
	a garage (all the inner areas 17, 31, 45 and 20) including a covered and enclosed parking area (17 and 45), an entry garage door (22) at a first end (16) of the enclosed parking area and an exit garage door (23) at a second end (19) of the enclosed parking area;
	a room (18 -per MPEP 2114 a “veterinary exam room” is a functional limitation, therefore any room can be used and adapted as an exam room) connected to the enclosed parking area (see fig. 1), wherein a common roof (7) covers the enclosed parking area, the entry garage door, the exit garage door and the room (see figs. 5-6). 
	Although not explicitly disclosed, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the instant application, to provide an entry driveway leading to the entry garage door and an exit driveway leading away from the exit garage door so as to provide a passage for the vehicles to drive on when coming in and out of the shop. 
In regard to claim 2, Hanson teaches the claimed invention wherein a door (48) is located between the enclosed parking area and the room, such that when the door is in a closed position a first face of the door is located in the garage and an opposing second face of the door is in the room (see fig. 1).
In regard to claim 3, Hanson teaches the claimed invention further comprising a common wall (28) located between the garage and the veterinarian room, wherein the door is located within the common wall (See fig. 1).
In regard to claim 4, Hanson does not explicitly teach a window in the common wall, however, providing windows is notoriously well known I the art therefore it would have been obvious to one of ordinary skill in the art, before the effective filling date of the instant application, to provide a window in the common wall as a matter of design choice and to allow visibility between the room and the working area.
In regard to claim 6, Hanson teaches in its embodiment of figure 4, a second room (152). It would have been obvious to one of ordinary skill in the art, before the effective filling date of the instant application, to provide a second room in the layout of fig. 1, as taught by Hanson’s fig. 4 so as to provide for additional waiting space for costumers.  

Alternatively,
Claims 1, 5, 11-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Forkhamer et al. US 2012/0109695 (hereinafter ‘Forkhamer’) in view of Hanson.
In regard to claims 1, 16, and 20 Forkhamer teaches a system comprising: 
	a room (26) connected to an enclosed parking area (via 24), wherein a common roof covers the enclosed parking area and the veterinary exam room (this can be appreciated in figure 1).  Note that per MPEP 2114 a “veterinary exam room” is a functional limitation, therefore any room can be used and adapted as an exam room. 
	Forkhamer teaches providing pet care services by dropping a pet curbside by driving up and dropping the pet without leaving the vehicle (see [0056]), however, Forkhamer is not explicit regarding the layout of the building where its pet services take place, thus leaving it up to the person of ordinary skill in the art to select an appropriate design. 
Hanson teaches a garage (all the inner areas 17, 31, 45 and 20) including a covered and enclosed parking area (17 and 45), an entry garage door (22) at a first end (16) of the enclosed parking area and an exit garage door (23) at a second end (19) of the enclosed parking area;
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the instant application, to implement the layout of Hanson in the construction of Forkhamer’s system so as to provide a safe environment for pet owners to drop off their pets without the fear of having the pet run away.  Further, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the instant application, to provide an entry driveway leading to the entry garage door and an exit driveway leading away from the exit garage door of the structure of Forkhamer/Hanson so as to provide a passage for the vehicles to drive on when coming in and out of the facility. 
	In regard to claim 5, the combination of Forkhamer/Hanson teaches the room is used to provide “veterinary services” (see [0020]), therefore one of ordinary skill in the art would have found it obvious, before the effective filling date of the instant application, to provide at least one of an otoscope, stethoscope, ophthalmoscope, a centrifuge, microscope, electrocardiograph, and microchip scanner, as those are all well known in the art tools for providing veterinary care, thus to enable the services. 
	In regard to claim 11, it is noted that the limitations claimed in claim 11 are the same ones claimed in claims 1 and 5, which have been addressed and rejected in the above rejections, thus claim 11 is rejected in the same manner. 
	In regard to claim 12, it would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application, to make the  enclosed parking area of Forkhamer/Hanson sized to house multiple vehicles at the same time because doing so allows for taking care of more customers.
In regard to claim 13, the combination of Forkhamer/Hanson teaches the claimed invention wherein a door (Hanson 48) is located between the enclosed parking area and the room, such that when the door is in a closed position a first face of the door is located in the garage and an opposing second face of the door is in the room (see Hanson fig. 1).
In regard to claim 14, Hanson teaches the claimed invention further comprising a common wall (28). The combination does not explicitly teach a window in the common wall, however, providing windows is notoriously well known I the art therefore it would have been obvious to one of ordinary skill in the art, before the effective filling date of the instant application, to provide a window in the common wall as a matter of design choice and to allow visibility between rooms.

Claims 7-10, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Forkhamer in view of Hanson and in further view of Mercurys Coffee Woodinville-Duvall Rd. location (hereinafter ‘Mercurys Coffee’).
In regard to claims 7 and 15, 17, the combination of Forkhamer/Hanson does not explicitly teach a second parking area with second entry and opposite exit.
Mercurys Coffe teaches a drive thru system comprising a first entry and parking area having an exit opposite the first entry; a second entry and parking area having an exit opposite the second entry; and a room located between the first and second parking areas as seen in the pictures provided. 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the instant application, to provide a second entry and parking area having a second exit opposite the second entry and the room located between the first and second parking areas in the facility of Forkhamer/Hanson, as taught by Mercurys Coffee so as to enable the opportunity to check in more pets and provide less wait time for customers.  
In regard to claim 8, 18, the combination of Forkhamer/Hanson/Mercurys Coffee teaches a second room under the same roof. (see room 32 of Forkhamer). See MPEP 2114, the structure being claimed is a second room. Any of the rooms of Forkhamer are fully capable of meeting the function of “veterinary exam room”. 
In regard to claim 9, 19, the combination of Forkhamer/Hanson/Mercurys Coffee teaches the second room is not directly connected to the first enclosed parking area (see fig. 1 of Forkhamer). 
In regard to claim 10, the combination of Forkhamer/Hanson/Mercurys Coffee teaches a waiting covered by the common roof (see room 30 of Forkhamer). See MPEP 2114, the structure being claimed is another room. Any of the rooms of Forkhamer are fully capable of meeting the function of “waiting room”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAOLA AGUDELO/             Primary Examiner, Art Unit 3633